Exhibit 10.25

ASBURY AUTOMOTIVE GROUP, INC.

2002 EQUITY INCENTIVE PLAN

PERFORMANCE SHARE UNIT AWARD AGREEMENT

PERFORMANCE SHARE UNIT AWARD AGREEMENT UNDER THE ASBURY AUTOMOTIVE GROUP, INC.
2002 EQUITY INCENTIVE PLAN dated as of date between Asbury Automotive Group,
Inc. (the “Company”), a Delaware corporation, and {NAME}.

This Performance Share Unit Award Agreement (the “Award Agreement”) sets forth
the terms and conditions of a target award of {X} performance compensation
shares (the “Award”) that are subject to the terms and conditions specified
herein (“Performance Awards”) and that are granted to you under the Asbury
Automotive Group, Inc. 2002 Equity Incentive Plan (the “Plan”). This Award
provides you with the opportunity to earn, subject to the terms of this Award
Agreement, shares of the Company’s common stock, $0.01 par value (“Shares”).

THIS AWARD IS SUBJECT TO ALL TERMS AND CONDITIONS OF THE PLAN AND THIS AWARD
AGREEMENT. BY SIGNING YOUR NAME BELOW, YOU WILL HAVE CONFIRMED YOUR ACCEPTANCE
OF THE TERMS AND CONDITIONS OF THIS AWARD AGREEMENT.

SECTION 1. Definitions. Capitalized terms used in this Award Agreement that are
not defined in this Award Agreement have the meanings as used or defined in the
Plan. As used in this Award Agreement, the following terms shall have the
meanings set forth below:

“Cause” shall have the meaning set forth in any employment agreement then in
effect between you, on the one hand, and the Company or any of its Affiliates,
on the other hand, or, if not defined in any such agreement, “Cause” shall mean
a finding by the Committee of any of the following: (a) your being convicted of,
or entering a plea of nolo contendere to, any crime that constitutes a felony or
involves moral turpitude, (b) your gross negligence or serious misconduct
(including, without limitation, any criminal, fraudulent or dishonest conduct)
that is injurious to the Company or any of its Affiliates, (c) your material
breach of your employment or service contract with the Company or any of its
Affiliates, (d) your willful and continued failure to substantially perform your
duties with the Company and it’s Affiliates or (e) your material breach of a
material written policy of the Company, in each case (with respect to clauses
(b), (c), (d) and (e)) which is not corrected within 30 days after written
notice from the Company. The determination of the existence of Cause shall be
made by the Committee in good faith.

“Committee” shall mean the compensation committee of the Board, or such other
committee of the Board as may be designated by the Board to administer the Plan.



--------------------------------------------------------------------------------

“Determination Date” means the date, as determined by the Committee, on which
the Committee determines whether and to what extent the Performance Goals with
respect to the Award have been achieved; provided that such date shall be no
later than March 15, 2010.

“Performance Commencement Date” means January 1, 2007.

“Performance Cycle” means calendar years 2007 through 2009.

SECTION 2. (a) Performance-Based Right to Payment. The number of Shares that
shall be issued pursuant to the Award shall be determined based on the Company’s
achievement of Performance Goals as set forth on Exhibit A. On the Determination
Date, the Committee in its sole discretion shall determine whether and to what
extent the Performance Goals as set forth on Exhibit A have been attained.
Except as otherwise provided in Section 4 of this Award Agreement, the payment
of Shares with respect to your Performance Awards is contingent on the
attainment of the Performance Goals as set forth on Exhibit A. Accordingly,
except as otherwise provided in Section 4 of this Award Agreement, you will not
become entitled to payment with respect to the Performance Awards subject to
this Award Agreement unless and until the Committee determines that the
Performance Goals set forth on Exhibit A have been attained. Upon such
determination by the Committee and subject to the provisions of the Plan and
this Award Agreement, you shall be entitled to payment of that portion of this
Award as corresponds to the Performance Goals attained (as determined by the
Committee in its sole discretion) as set forth on Exhibit A. Furthermore,
pursuant to Section 3 (except as otherwise provided therein) and except as
otherwise provided in Section 4 of this Award Agreement, in order to be entitled
to payment with respect to any Performance Awards, you must be employed by the
Company or an Affiliate on the Payment Date, provided that, to the extent
payments pursuant to this Award Agreement are attributable to Dividend
Equivalents (as defined in Section 6), such payments will be made in cash.

(b) Payment of Award. The Committee shall determine the date on which payments
pursuant to this Award Agreement shall be made (the “Payment Date”); provided
that (i) the Payment Date shall not be any earlier than the Determination Date
and (ii) except as otherwise provided in Section 4(a)(ii) of this Award
Agreement, the Payment Date shall not be earlier than January 1, 2010, and not
later than March 15, 2010. Notwithstanding anything herein to the contrary, the
Payment Date shall be within the period required by Section 409A of the Code,
such that the payment qualifies as a “short-term deferral” pursuant to
Section 1.409A-1(b)(4) of the Department of Treasury regulations. Except as
otherwise provided in Section 4 of this Award Agreement, payments made pursuant
to this Award Agreement shall be payable in Shares.

SECTION 3. Forfeiture of Performance Awards. Except as otherwise provided in
Section 4 of this Award Agreement, if your employment with the Company and its
Affiliates terminates prior to the Payment Date, your rights with respect to any
Performance Awards awarded to you pursuant to this Award Agreement shall
immediately terminate, and you will be entitled to no payments or benefits with
respect thereto, unless the Committee, as permitted pursuant to the terms of the
Plan, determines in its sole discretion otherwise (in which case any payment to
be made to you pursuant to

 

2



--------------------------------------------------------------------------------

this Award Agreement will be made to you on the Payment Date and, for the
avoidance of doubt, within the period required by Section 409A of the Code, such
that it qualifies as a “short-term deferral” pursuant to Section 1.409A-1(b)(4)
of the Department of Treasury regulations).

SECTION 4. Change of Control. In the event of a Change of Control after the date
of this Award Agreement, the provisions of this Section 4 shall apply.

(a) Timing of Payment. In the event of a Change of Control after the date of
this Award Agreement and prior to the Payment Date, to the extent your rights
with respect to Performance Awards have not previously been terminated in
connection with the termination of your employment with the Company and its
Affiliates prior to such Change of Control, payments made pursuant to this Award
Agreement:

(i) shall be paid on the Payment Date, provided you remain continuously employed
with the Company and its Affiliates through the Payment Date;

(ii) shall be paid promptly following the date of your termination of employment
with the Company and its Affiliates if your employment is involuntarily
terminated (other than for Cause) by the Company and its Affiliates following
such Change of Control (but in no event later than the fifteenth day of the
third month following the calendar year in which such termination occurs); or

(iii) shall be forfeited if your employment with the Company and its Affiliates
is terminated prior to the Payment Date for any reason other than an involuntary
termination described in the preceding clause (ii).

(b) Form of Payment. If the Change of Control occurs prior to the Payment Date,
any amount to be paid under this Award Agreement shall be paid (at such time as
determined in accordance with paragraph (a) above) in equity securities of the
successor corporation (the “ Acquiror Securities “) with the number of such
Acquiror Securities determined by calculating the number of Shares earned under
this Award Agreement (as determined in accordance with paragraph (c) below) and
converting such Shares on the same basis as the conversion applicable to holders
of Shares generally in connection with the Change of Control; provided, however,
that if the consideration received by holders of Shares generally in connection
with the Change of Control is not solely Acquiror Securities, the Committee may,
with the consent of the successor corporation, provide that the amount to be
paid under this Award Agreement will be solely in the form of Acquiror
Securities (other than any amount in respect of Dividend Equivalents, which
shall be paid in cash in accordance with Section 6) equal in fair market value
to the per Share consideration received by holders of Shares generally in
connection with the Change of Control. Notwithstanding the foregoing, the
successor corporation may elect, no later than 90 days following a Change of
Control (but in no event later than the scheduled payment date determined in
accordance with paragraph (a) above), to settle (at such time as determined in
accordance with paragraph (a) above) the Performance Awards in a lump-sum cash
payment (in lieu of settling such Performance Awards with Acquiror Securities)
in an amount equal to the product of (i) the number of Shares earned under this
Award Agreement (as determined in accordance with paragraph

 

3



--------------------------------------------------------------------------------

(c) below) and (ii) the fair market value per Share at the time of the Change of
Control, as determined by the Committee in its sole discretion, and an amount
equal to the value of the Dividend Equivalents retained by the Company with
respect to the Shares as of the Change of Control shall be added to the product
of the foregoing clauses (i) and (ii); provided, however, that, in the event the
consideration received by holders of Shares in connection with the Change of
Control is paid solely in cash, the successor corporation shall be deemed to
have made such election as of the time of such Change of Control.

(c) Determination of Performance Results. (i) If the Change of Control occurs
prior to the first anniversary of the Performance Commencement Date, the
Performance Goals set forth on Exhibit A shall be deemed to have been satisfied
at the target level.

(ii) If the Change of Control occurs on or following the first anniversary of
the Performance Commencement Date and prior to the third anniversary of the
Performance Commencement Date, immediately prior to the Change of Control, the
Committee in its sole discretion shall determine whether and to what extent the
Performance Goals as set forth on Exhibit A have been attained as of such Change
of Control. For purposes of this clause (ii), the Committee shall determine the
performance results for (A) any completed year in the Performance Cycle and
(B) any year in the Performance Cycle which is not fully completed as of the
Change of Control but in which at least six full months have elapsed prior to
the Change of Control (collectively, the “Completed Years”). For any Completed
Year that does not consist of a full twelve months, the Committee in its sole
discretion shall determine whether and to what extent the Performance Goals as
set forth on Exhibit A have been attained for such year on an annualized basis.

(A) If there is only one Completed Year prior to the Change of Control, the
points achieved during the Completed Years shall be multiplied by three for
purposes of determining the level of achievement on the cumulative three-year
point scale set forth on Exhibit A.

(B) If there are only two Completed Years prior to the Change of Control, the
points achieved during the Completed Years shall be multiplied by 1.5 for
purposes of determining the level of achievement on the cumulative three-year
point scale set forth on Exhibit A.

(C) If there are three Completed Years prior to the Change of Control, the
points achieved during the Completed Years shall be multiplied by 1.0 for
purposes of determining the level of achievement on the cumulative three-year
point scale set forth on Exhibit A.

SECTION 5. Grant Subject to Plan Provisions. This Award is made pursuant to the
Plan, the terms of which are incorporated herein by reference, and in all
respects shall be interpreted in accordance with the Plan. The grant and terms
of this Award are subject to the provisions of the Plan and to interpretations,
regulations and determinations concerning the Plan established from time to time
by the Committee in accordance with the provisions of the Plan, including, but
not limited to, provisions

 

4



--------------------------------------------------------------------------------

pertaining to (a) rights and obligations with respect to withholding taxes,
(b) the registration, qualification or listing of the Company’s shares,
(c) capital or other changes of the Company and (d) other requirements of
applicable law. The Committee shall have the authority to interpret and construe
this Award pursuant to the terms of the Plan, and its decisions shall be
conclusive as to any questions arising hereunder. This Award is granted pursuant
to Section 6(e) of the Plan and shall not be deemed a “Performance Compensation
Award” for purposes of Section 6(g) of the Plan. This Award, nevertheless, shall
be subject to the terms of Section 6(g); provided, however, that actions
otherwise required to be taken during the first 90 days of the Performance
Period may be taken following such 90-day period for purposes of this Award.
Notwithstanding the provisions of Section 6(g)(vi)(D) of the Plan, the Committee
shall not exercise the use of negative discretion authorized under
Section 6(g)(vi)(D) of the Plan to reduce or eliminate the amount of the
Performance Award earned under the terms of this Award Agreement (it being
understood that the determination of the attainment of the Performance Goals as
set forth on Exhibit A shall be in the sole discretion of the Committee and
shall not be deemed to be a reduction or elimination of the Performance Award
for this purpose).

SECTION 6. Certain Rights as a Shareholder. You shall not have any rights or
privileges of a shareholder with respect to the Shares that may be issued and
delivered to you or your legal representative on the Payment Date pursuant to
this Award, except that you will be entitled to receive an amount in cash equal
to the value of the dividends that were paid on the Shares during the
Performance Cycle (the “Dividend Equivalents”). Such Dividend Equivalents will
be retained by the Company and will be paid in cash if and when the Shares are
issued.

SECTION 7. No Employment or Other Rights. The grant of this Award shall not
confer upon you any right to be retained as a director, officer or employee of
or to the Company or any of its Affiliates and shall not interfere in any way
with the right of the Company and its Affiliates to terminate your employment or
service at any time. The right of the Company and its Affiliates to terminate at
will your employment or service at any time for any reason, free from any
liability or any claim under the Plan or this Award Agreement, is specifically
reserved unless otherwise expressly provided in the Plan or in this Award
Agreement.

SECTION 8. Non-Transferability of Performance Awards. Your rights and interests
under this Award Agreement may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by you except, in the event of your
death, by will or by the laws of descent and distribution, and any such
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliate; provided that the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance.

SECTION 9. Successors and Assigns of the Company. The terms and conditions of
this Award Agreement shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns.

 

5



--------------------------------------------------------------------------------

SECTION 10. Taxes, Consents, Stop Transfer Orders and Legends. (a) Taxes. The
delivery of Shares pursuant to Section 2(b) (or any cash payment made pursuant
to Section 4) and any Dividend Equivalents pursuant to Section 6 is conditioned
on satisfaction of any applicable withholding taxes in accordance with
Section 9(d) of the Plan. You are solely responsible and liable for the
satisfaction of all taxes and penalties that may arise in connection with this
Award (including any taxes arising under Section 409A of the Code), and the
Company shall not have any obligation to indemnify or otherwise hold you
harmless from any or all of such taxes. The Committee shall have the discretion
to unilaterally modify this Award in a manner (i) that it in good faith believes
conforms with the requirements of Section 409A of the Code and (ii) for any
distribution event that could be expected to violate Section 409A of the Code,
in order to make the distribution only upon a “permissible distribution event”
within the meaning of Section 409A of the Code (as determined by the Committee
in good faith). The Committee shall have the sole discretion to interpret the
requirements of the Code, including Section 409A, for purposes of the Plan and
this Award.

(b) Consents. Your rights in respect of Performance Awards are conditioned on
the receipt to the full satisfaction of the Committee of (i) any required
consents that the Committee may determine to be necessary or advisable
(including, without limitation, your consenting to the Company’s supplying to
any third party recordkeeper of the Plan such personal information as the
Committee deems advisable to administer the Plan) and (ii) your making or
entering into such written representations, warranties and agreements in
connection with the acquisition of any Shares pursuant to this Award as the
Committee may request in order to comply with applicable securities laws or this
Award.

(c) Stop Transfer Orders and Legends. All certificates for Shares or other
securities of the Company or any Affiliate delivered under the Plan pursuant to
this Award shall be subject to such stop transfer orders and other restrictions
as the Committee may deem advisable under the Plan or the rules, regulations,
and other requirements of the SEC, any stock exchange upon which such Shares or
other securities are then listed, and any federal or state laws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.

SECTION 11. Committee Discretion. Subject to the terms of the Plan, the
Committee shall have full and plenary discretion with respect to any actions to
be taken or determinations to be made in connection with this Award Agreement,
and its determinations shall be final, binding and conclusive.

SECTION 12. Confidentiality. You hereby agree to keep confidential, and to not
disclose to anyone, the existence and terms of this Award Agreement (including
the Performance Goals set forth on Exhibit A), except to your immediate family
and your financial and legal advisors, or as may be required by law or ordered
by a court with valid jurisdiction over such matter. You further agree that any
disclosure to your immediate family and your financial and legal advisors will
only be made after such individuals or entities acknowledge and agree to
maintain the confidentiality of this Award Agreement and its terms.

 

6



--------------------------------------------------------------------------------

SECTION 13. Applicable Law. The validity, construction, interpretation and
effect of this Award Agreement shall be governed by and determined in accordance
with the laws of the State of Delaware without giving effect to the conflict of
laws provisions thereof.

SECTION 14. Notice. All notices, requests, demands and other communications
required or permitted to be given under the terms of this Award Agreement shall
be in writing and shall be deemed to have been duly given when delivered by hand
or overnight courier or three Business Days after they have been mailed by U.S.
registered mail, return receipt requested, postage prepaid, addressed to the
other party as set forth below:

 

If to the Company:   

Asbury Automotive Group, Inc.

622 Third Avenue

New York, NY 10017

Attention: General Counsel

If to you:    At the then-current address shown on the payroll of the Company

The Company and you may change the address to which notices under this Award
Agreement shall be sent by providing written notice to the other in the manner
specified above. Notwithstanding the above, the Company and its Affiliates may
provide notice to you by email or other electronic means to which you have
regular access.

SECTION 15. Section 409A. This Award Agreement and the Award are intended to be
exempt from the provisions of Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder, as
providing for any payments to be made within the applicable “short-term
deferral” period (within the meaning of Section 1.409A-1(b)(4) of the Department
of Treasury regulations) following the lapse of a “substantial risk of
forfeiture” (within the meaning of Section 1.409A-1(d) of the Department of
Treasury regulations). Notwithstanding any provision of this Award Agreement to
the contrary, in the event that the Committee determines that the Award may be
subject to Section 409A of the Code, the Committee may adopt such amendments
this Award Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Committee determines are necessary or appropriate to
(a) exempt the Award from Section 409A of the Code and/or preserve the intended
tax treatment of the benefits provided with respect to the Award, or (b) comply
with the requirements of Section 409A of the Code and related Department of
Treasury guidance and thereby avoid the application of penalty taxes under
Section 409A of the Code.

SECTION 16. Headings. Headings are given to the Sections and subsections of this
Award Agreement solely as a convenience to facilitate reference. Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of this Award Agreement, the Plan or any provision thereof.

 

7



--------------------------------------------------------------------------------

SECTION 17. Amendment of this Award Agreement. The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate this Award Agreement prospectively or retroactively;
provided, however, that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would materially and adversely
impair your rights under this Award Agreement shall not to that extent be
effective without your consent (it being understood, notwithstanding the
foregoing proviso, that this Award Agreement and Performance Awards shall be
subject to the provisions of Sections 6(g)(v) (including, without limitation, in
connection with adjustments to the number or identity of peer companies), 4,
7(a) and 7(c) (including, without limitation, in connection with adjustments to
the number or kinds of shares, security or other property subject to this Award
Agreement) of the Plan).

SECTION 18. Counterparts. This Award Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

IN WITNESS WHEREOF, the parties have duly executed this Award Agreement as of
the date first written above.

 

ASBURY AUTOMOTIVE GROUP, INC., By  

 

Name:   Title:  

{NAME},

   

 

 

8



--------------------------------------------------------------------------------

EXHIBIT A

Performance Goals with Respect to the Performance Awards for the Performance
Period from

[Date] through [Date]

Points Achieved        [Insert scale]

% of Standard Award    [ insert award percentage]

Point Scoring

 

Metric

  

Description

  

Point Allocation

  

Measurement

New Vehicle Retail Revenue Same Store    Percent increase in same –store new
vehicle retail revenue vs. other public consolidators    [Insert point
allocation]    [ insert measurement] Used Vehicle Retail Revenue Same Store   
Percent increase in same – store used vehicle retail revenue vs. other public
consolidators       Platform Same Store F&I PVR    Percent growth in platform
PVR       Fixed Operations Gross Profit Same Store    Percent growth in same –
store fixed operations gross profit       EPS Growth    Year-over-year
percentage growth in EPS from continuing operations      